On Rehearing.
Fisk, J.
A rehearing having been granted in these cases, counsel - have again reargued many of the questions involved, both orally and in additional printed briefs.
After a careful reconsideration of such questions we have concluded to recede from our first conclusions, and to order a new trial in each of the cases. While we are very loath to send these cases back for retrials, in view of the large expense which necessarily will result, we think the interests of justice demand that we- do so. A dispassionate consideration of the entire record serves to convince us that a fair trial was not accorded the appellant. While 'we are unable, with a few exceptions, to point to any specific ruling which we are willing to hold as necessarily constituting prejudicial error requiring a reversal, we cannot consider the entire record without reaching a firm conviction that defendant did not receive that fair and impartial trial to which he was entitled. We shall not attempt to again review each specific ruling^ complained of as error, but in view of new trials we will briefly refer in a general way to some of the more important ones.
*223"While we realize that tbe truth of the various contentions of these plaintiffs, although' apparently very improbable on their face, in the light of the relationship of such parties and all the other circumstances disclosed, is for the jury, and not the court, to determine, still we think that, owing to such apparent improbability of the truth of the various contentions of the plaintiffs, the court, in the interests of justice, should permit the fullest cross-examination of such plaintiffs and their witnesses. We think defendant’s counsel was unduly curtailed in his exercise of, the right to cross-examine, especially touching the question of alleged payments made by Ellis Willoughby to defendant. On more mature deliberation we think there is.much merit in appellant’s 13th assignment, predicated upon the ruling denying him the privilege of cross-examining Ellis Willoughby relative to how he claimed to have paid the $2,000 note. This witness had testified on rebuttal that a full settlement was had between him and appellant, evidently conveying, and intending to convey, the impression to the jury that the above note, as well as all of the other notes held by appellant against him, were talked over at and included in such settlement. In view of the vital and much disputed issue as to whether any sum was still due on any of these notes which appellant held and produced at the trial, we think prejudicial error was committed in refusing to permit such cross-examination. We also think the court should have permitted the cross-examination of such witness with reference to his knowledge concerning Exhibit A-2. This was proper cross-examination, and very material, for knowledge of the contents of such exhibit, if shown, was inconsistent with the prior testimony of such witness to the effect that the extent of his indebtedness to appellant was only about $217. Exhibit A-2 is a receipt delivered to Dan Willoughby by appellant, dated January 11, 1908, for $1,725, paid in cash and by certain personal property, to be credited on note held by appellant against Ellis Willoughby.
We also think that the trial court should have given appellant’s third requested instruction, or at least have charged upon the law embraced therein. The charge as given does not cover this phase of the law. It is no doubt the law that where the parties to a transfer are near relatives, clearer and more convincing proof is required of the good faith and bona fides of the transaction than when they are strangers, and we think appellant was entitled to have the jury so *224advised. See Martin v. Duncan, 156 Ill. 274, 41 N. E. 43, and cases therein cited.
In the interests of orderly procedure, we suggest that the order consolidating these cases be vacated and each case tried separately.
Reversed and new trials ordered.